Case 18-27286   Doc 12   Filed 10/26/18 Entered 10/26/18 13:31:14   Desc Main
                           Document     Page 1 of 8
Case 18-27286   Doc 12   Filed 10/26/18 Entered 10/26/18 13:31:14   Desc Main
                           Document     Page 2 of 8
Case 18-27286   Doc 12   Filed 10/26/18 Entered 10/26/18 13:31:14   Desc Main
                           Document     Page 3 of 8
Case 18-27286   Doc 12   Filed 10/26/18 Entered 10/26/18 13:31:14   Desc Main
                           Document     Page 4 of 8
Case 18-27286   Doc 12   Filed 10/26/18 Entered 10/26/18 13:31:14   Desc Main
                           Document     Page 5 of 8
Case 18-27286   Doc 12   Filed 10/26/18 Entered 10/26/18 13:31:14   Desc Main
                           Document     Page 6 of 8
Case 18-27286   Doc 12   Filed 10/26/18 Entered 10/26/18 13:31:14   Desc Main
                           Document     Page 7 of 8
Case 18-27286   Doc 12   Filed 10/26/18 Entered 10/26/18 13:31:14   Desc Main
                           Document     Page 8 of 8
